—Order, Supreme Court, New York County (Robert Lippmann, J.), entered on or about April 1, 1993, which granted defendant New York City Transit Authority’s (NYCTA) motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
Plaintiffs claim that defendant NYCTA was negligent in failing to maintain the lock on an exit near where he was assaulted by unknown persons does not implicate a proprietary function of defendant, and thus the instant action cannot be maintained absent a special relationship between the parties (compare, Miller v State of New York, 62 NY2d 506, with Bardavid v New York City Tr. Auth., 61 NY2d 986; Weiner v Metropolitan Transp. Auth., 55 NY2d 175; Farber v New York City Tr. Auth., 143 AD2d 112). Concur—Murphy, P. J., Carro, Asch, Nardelli and Williams, JJ.